      Case 4:17-cv-00428-WS-MAF Document 119 Filed 04/21/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


UNITED STATES EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

             Plaintiff,
and

VANESSA BURROUS,                       CASE NO.: 4:17-cv-00428-WS-MAF

             Plaintiff-Intervenor,
v.

WHATABURGER RESTAURANTS LLC,

             Defendant.
                                              /

JOINT MOTION FOR APPROVAL AND ENTRY OF CONSENT DECREE

      Pursuant to Federal Rule of Civil Procedure 7(b)(1) and 65(d), Plaintiff United

States Equal Employment Opportunity Commission (“EEOC”), Plaintiff-Intervenor

Vanessa Burrous (“Burrous”), and Defendant Whataburger Restaurants LLC

(“Whataburger”) (collectively “the Parties”), jointly request that this Court approve

and execute the attached Consent Decree, Ex. 1.

      1.     EEOC is the federal agency responsible for enforcing federal laws

prohibiting employment discrimination including Title VII of the Civil Rights Act

of 1964 (“Title VII”) and Title I of the Civil Rights Act of 1991 (“Title I”).




                                          1
     Case 4:17-cv-00428-WS-MAF Document 119 Filed 04/21/20 Page 2 of 4




      2.       EEOC filed this action on September 22, 2017, claiming that

Whataburger engaged in unlawful retaliation under Title I and Title VII. [Doc. 1].

Burrous intervened in this action on November 28, 2017. [Doc. 7]. Specifically,

EEOC and Burrous alleged that Whataburger retaliated against Burrous after she

opposed, and refused to participate in, an alleged racially discriminatory hiring

directive to hire White—not Black—applicants, in violation of Title I, Title VII and

Florida state law. [Docs. 1, 7, 11 (Burrous’s Amended Complaint) and 99 (EEOC’s

Amended Complaint)].

      3.       Whataburger filed its Amended Answer and Affirmative Defenses to

Plaintiff-Intervenor’s Amended Complaint and EEOC’s Amended Complaint on

May 4, 2018, and July 11, 2019, respectively. [Docs. 41 and 104]. Whataburger

denied the allegations in EEOC’s and Plaintiff-Intervenor’s amended complaints and

specifically denies that there was ever a racially discriminatory hiring directive as

EEOC and Burrous allege and specifically denies that Burrous was retaliated against

in any way. [Id.].

      4.       Following comprehensive settlement negotiations, the Parties have

agreed to resolve this action in the terms reflected in the attached Consent Decree.

[See Ex. 1].

      5.       The Parties request that the Court approve and execute the attached

Consent Decree. The Consent Decree conforms to Federal Rule of Civil Procedure



                                         2
     Case 4:17-cv-00428-WS-MAF Document 119 Filed 04/21/20 Page 3 of 4




65(d) in that it states the reasons for its issuance, provides specific terms with which

the Parties must comply, and describes in detail the acts restrained and required.

      6.     Finally, the Court’s entry of the Consent Decree will resolve all claims

asserted by EEOC and Burrous in their entirety.

      7.     The Parties request that the Court administratively close this case and

retain jurisdiction to enforce the terms of the Consent Decree.

      WHEREFORE, for the foregoing reasons, the Parties respectfully request

that this Court grant this Joint Motion for Approval of Consent Decree and execute

the attached Consent Decree, administratively close this action, retain jurisdiction

to enforce the terms of the Consent Decree, and enter any and all further relief this

Court deems equitable and just.


 /s/ Oshia Gainer Banks                        /s/ S. Gordon Hill
 Oshia Gainer Banks                            S. Gordon Hill
 U.S. Equal Employment                         Jeffrey J. Wilcox
 Opportunity Commission                        101 E. Kennedy Blvd., Suite 3700
 Miami District Office                         Post Office Box 2231
 Miami Tower                                   Tampa, FL 33601-2231
 100 S.E. 2nd Street, Suite 1500               ghill@hwhlaw.com
 Miami, Florida 33131                          jwilcox@hwhlaw.com
 Oshia.Banks@eeoc.gov                          Tel: (813)221-3900
 Tel: (305) 808-1879                           Fax: (813)221-2900
 Fax: 813-228-2045                             Attorneys for Defendant, Whataburger
 Attorneys for Plaintiff, EEOC




                                           3
     Case 4:17-cv-00428-WS-MAF Document 119 Filed 04/21/20 Page 4 of 4




/s/ Richard E. Johnson
Richard E. Johnson
Law Offices of Richard E. Johnson
314 West Jefferson Street
Tallahassee, FL 32301
richard@nettally.com
Tel: (850) 425-1997
Fax: (850)561-0836
Attorneys for Plaintiff-Intervenor,
Burrous

                  CERTIFICATE OF 7.1(F) WORD COUNT

      I certify that the above Response totals 625 words and does not exceed the

8,000 word limit set by Local Rule 7.1(F).


                                /s/ Oshia Gainer Banks

                         CERTIFICATE OF SERVICE

      I certify that a copy of the above and foregoing pleading has been served upon

all parties, through their counsel, through this Court’s CM/ECF system, this 21st day

of April, 2020.

                                /s/ Oshia Gainer Banks




                                         4
